Judge Wright
delivered the opinion of the court: R
Its bearing being upon facts, it could not be understood without voluminous details of the proofs, and is therefore omitted. The decree embodies the points decided, and is as follows:
This cause came on to be heard on the bill, answer, exhibits, reports of master commissioners, exceptions thereto, and the arguments of counsel. Whereupon the court are of opinion that upon the whole proofs in the ease there is no ground for impeaching or setting aside the adjustment of values of original stock, as settled and agreed by the parties respectively in their written articles of copartnership of August 31, 1828 ; nor for impeaching or disturbing the settlement or distribution of the partnership effects as made and entered into- on August 13, 1830. But the court are of opinion that, in respect to said settlement, it is competent to correct all errors of addition or subtraction, and also to .correct the error, whereby Charles T. Bosson, one of the defendants, twice obtained credit for the same sum, as against the stock brought into the firm by Mayo and Bosson. Whereupon the court do award, order, and decree that the several reports of the master commissioners stating the accounts between the parties be set aside, and that an account be taken in reference only to the items of amount specified in this order and decree; for the taking of which and for such further proceedings as may be necessary to a final decision, this cause is continued until the next term of said court.